Title: From George Washington to Major Richard Howell, 5 October 1778
From: Washington, George
To: Howell, Richard


          
            Sir,
            Head Quarters Fish Kill October 5th 1778
          
          I have just received a letter from Danbury containing the following paragraph “Two sailors belonging to Cape Cod, who made their escape from the Prison-ship last monday night arrived here. They declare, That the British fleet of men of war sailed ten days ago in quest of the French fleet.” I cannot suppose this account to be well founded because I have heard nothing of the kind from you; and I have too 
            
            
            
            good an opinion of your vigilance to suppose it possible a circumstance of such importance and so obvious could escape your knowlege—I shall however be glad to hear immediately from you; and must desire you will take measures to ascertain the truth or falsehood of this report—I must also desire, that besides communicating instantly any event of importance that takes place among the enemy’s shipping, you will every two or three days let me hear from you, if it be only to inform me that nothing new has occurred—It will be proper to take notice in your reports of every vessel, besides a mere boat that comes in and goes out; and for this purpose you will keep parties of observation continually stationed, with an intelligent officer always present. I am Sir Your most Obedt servt.
        